Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed November 17, 2022 has been entered. The Applicant amended claims 8-10, 12-14, 23, and 25-27. Claims 8-14 and 22-28 remain pending in the application. Applicant’s amendments to the Specification, Drawings, and Claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed August 18, 2022. The examiner withdraws the 112(b) rejections and the Specification, Drawings, and Claims objections in light of the amendments to the Specification, Drawings, and Claims.
Applicant’s arguments with respect to claim 8 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 13-14, 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Ho et al. (US PGPUB 2016/0049728 A1), hereinafter known as Ho, in view of Martek et al. (US PGPUB 2002/0021246 A1), hereinafter known as Martek.
Regarding claim 8, Ho teaches (Fig. 4) an antenna array, comprising: N radiating elements (101-105), wherein N is an integer greater than or equal to three, wherein the N radiating elements are arranged linearly, wherein two adjacent radiating elements are separated substantially by an integer multiple of a first spacing ([0049], first spacing equals d/3); M phase shifters (141-143), wherein M is an integer greater than or equal to two and less than N; wherein the N radiating elements (101-105) are grouped into a first number of groups, wherein each of the first number of groups comprises at least one and at most M adjacent radiating elements; wherein the N radiating elements (101-105) are connected to the M phase shifters (141-143) in such a way that: one radiating element is connected to at most one phase shifter; ([0049]) but does not specifically teach wherein two adjacent radiating elements are separated substantially by an integer multiple of a first spacing, wherein the first spacing is a minimum separation between two adjacent radiating elements of the N radiating elements; two sequential radiating elements connected to a same phase shifter are separated by a second spacing, the second spacing being substantially an integer multiple of M multiplied by the first spacing.

    PNG
    media_image1.png
    750
    552
    media_image1.png
    Greyscale

However, Martek teaches (Fig. 9A and 10) wherein two adjacent radiating elements (e.g. me9-2 and ge9-1) are separated substantially by an integer multiple of a first spacing (0.125 λ2), wherein the first spacing (0.125 λ2) is a minimum separation between two adjacent radiating elements of the N radiating elements (0.125 λ2); two sequential radiating elements connected to a same phase shifter are separated by a second spacing (0.25 λ2 or 0.5 λ2), the second spacing being substantially an integer multiple of M (M is 2, Fig. 10) multiplied by the first spacing (0.125 λ2).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the antenna array of Ho with Martek to include “wherein two adjacent radiating elements are separated substantially by an integer multiple of a first spacing, wherein the first spacing is a minimum separation between two adjacent radiating elements of the N radiating elements; two sequential radiating elements connected to a same phase shifter are separated by a second spacing, the second spacing being substantially an integer multiple of M multiplied by the first spacing,” as taught by Martek, for the purpose of having a single antenna aperture and reducing side and grating lobes (see also [0078]).
Regarding claim 13, Ho further teaches a mobile communication device comprising the antenna array of claim 8 ([0003]).
Regarding claim 14, Ho further teaches a base station comprising the antenna array of claim 8.  ([0003]).
Regarding claim 25, Ho further teaches (Fig. 4) wherein the N radiating elements (101-105) comprise either electromagnetic-wave radiating elements or mechanical-wave radiating elements. 
Regarding claim 26, Ho further teaches (Fig. 4) wherein the N radiating elements (101-105) comprise an antenna or a sonar device.  
Regarding claim 27, Ho further teaches (Fig. 4) wherein each of the N radiating elements (101-105) comprises a phase center, and wherein the phase centers of the N radiating elements form a straight line.  
Regarding claim 28, Ho further teaches (Fig. 4) wherein a distance between the phase centers of two adjacent radiating elements is substantially identical for all adjacent radiating elements ([0049]).

Claims 9 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Ho in view of Martek as applied to claim 8 above, and further in view of Runyon et al. (US PGPUB 2005/0012665 A1), hereinafter known as Runyon.
Regarding claim 9, Ho does not specifically teach wherein the first number is a ceiling function of N divided by M.
However, Runyon teaches (Fig. 6B) wherein the first number is a ceiling function of N divided by M (16 radiating elements / 4 phase shifters = 4).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the antenna array of Ho with Runyon to include “wherein the first number is a ceiling function of N divided by M,” as taught by Runyon, for the purpose of improving range while considering simplicity and cost (see also [0051]).
Regarding claim 24, Ho does not specifically teach wherein all of the first number of groups comprise M radiating elements.
However, Runyon teaches (Fig. 6B) wherein all of the first number of groups comprise M radiating elements.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the antenna array of Ho with Runyon to include “wherein all of the first number of groups comprise M radiating elements,” as taught by Runyon, for the purpose of improving range while considering simplicity and cost (see also [0051]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ho in view of Martek as applied to claim 8 above, and further in view of Lou et al. (US PGPUB 2020/0112099 A1), hereinafter known as Lou.
Regarding claim 10, Ho does not specifically teach wherein the beamforming angle of the antenna array satisfies the equation of 
    PNG
    media_image2.png
    38
    187
    media_image2.png
    Greyscale
, where ξ is an integer multiplied by 360 degrees, d is the first spacing, and β is a phase constant of a medium in which radiation to or from the antenna array propagates.
However, Lou teaches (Fig. 6B) beamforming angle of the antenna array satisfies an equation of 
    PNG
    media_image2.png
    38
    187
    media_image2.png
    Greyscale
, where ξ is an integer multiplied by 360 degrees, d is the first spacing, and β is a phase constant of a medium in which radiation to or from the antenna array propagates ([0148]-[0157]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the antenna array of Ho with Lou to include “beamforming angle of the antenna array satisfies an equation of 
    PNG
    media_image2.png
    38
    187
    media_image2.png
    Greyscale
, where ξ is an integer multiplied by 360 degrees, d is the first spacing, and β is a phase constant of a medium in which radiation to or from the antenna array propagates,” as taught by Lou, for the purpose of improving signal quality (see also [0030]).

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ho in view of Martek as applied to claim 8 above, and further in view of Thompson et al. (US PGPUB 2010/0090902 A1), hereinafter known as Thompson.
Regarding claim 11, Ho does not specifically teach wherein a path length from at least one radiating element to a respective phase shifter is substantially identical to or is substantially an integer multiple of a wavelength at an operating frequency.
However, Thompson teaches wherein a path length from at least one radiating element to a respective phase shifter is substantially identical to or is substantially an integer multiple of a wavelength at an operating frequency ([0104]).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the antenna array of Ho with Thompson to include “wherein a path length from at least one radiating element to a respective phase shifter is substantially identical to or is substantially an integer multiple of a wavelength at an operating frequency,” as taught by Thompson, for the purpose of improving performance by creating a consistent reference phase shift (see also [0104]). Such modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Regarding claim 12, Ho does not specifically teach wherein, for each of the N radiating elements, the path length from the radiating element to a respective phase shifter is substantially identical to or is substantially an integer multiple of the wavelength at the operating frequency.
However, Thompson teaches wherein, for each of N radiating elements, a path length from a radiating element to a respective phase shifter is substantially identical to or is substantially an integer multiple of the wavelength at an operating frequency ([0104]).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the antenna array of Ho with Thompson to include “wherein, for each of N radiating elements, a path length from a radiating element to a respective phase shifter is substantially identical to or is substantially an integer multiple of the wavelength at an operating frequency,” as taught by Thompson, for the purpose of improving performance by creating a consistent reference phase shift (see also [0104]). Such modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).

Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Ho in view of Martek as applied to claim 8 above, and further in view of Zimmerman et al. (US PGPUB 2020/0321697 A1).
Regarding claim 22, Ho does not specifically teach wherein all but one of the first number of groups comprise M radiating elements.
However, Zimmerman et al. (Fig. 4C) teaches wherein all but one of the first number of groups comprise M radiating elements (930 has two phase shifters, each group has two radiating elements except for the center group which has one radiating element).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the antenna array of Ho with Zimmerman et al. to include “wherein all but one of the first number of groups comprise M radiating elements,” as taught by Zimmerman et al., for the purpose of reducing complexity (see also [0144]).
Regarding claim 23, Ho does not specifically teach wherein the one group that does not comprise M radiating elements is arranged after other groups that comprise M radiating elements and comprises fewer than M radiating elements.
However, Zimmerman et al. (Fig. 4C) teaches one group that does not comprise M radiating elements is arranged after other groups that comprise M radiating elements and comprises fewer than M radiating elements (930 has two phase shifters, each group has two radiating elements except for the center group which has one radiating element).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the antenna array of Ho with Zimmerman et al. to include “one group that does not comprise M radiating elements is arranged after other groups that comprise M radiating elements and comprises fewer than M radiating elements,” as taught by Zimmerman et al., for the purpose of reducing complexity (see also [0144]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONCHAN J KIM whose telephone number is (571)272-3204. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONCHAN J KIM/Examiner, Art Unit 2845                                                                                                                                                                                                        

/ANDREA LINDGREN BALTZELL/Primary Examiner, Art Unit 2845